Citation Nr: 1449065	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-50 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from September 5, 2008, and 50 percent disabling since January 24, 2014.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

By an April 2012 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating.  The Veteran disagreed with the assigned initial rating.  By a March 2014 rating decision, the RO awarded a 50 percent disability rating for his PTSD, effective January 24, 2014.  As this does not constitute a full grant of the benefits possible, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

The Veteran has submitted pertinent evidence subsequent to the instant appeal's certification to the Board.  The Veteran, however, has waived his right to have that evidence initially considered by the agency of original jurisdiction (AOJ).  See August 2014 Waiver of AOJ Jurisdiction.  Thus, it is properly before the Board to consider in the first instance.





FINDINGS OF FACT

1. For the period from September 5, 2008 (the date the Veteran's claim for service connection was received), PTSD was manifested by depression, occasional panic attacks, and anxiety, which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; it is not productive of occupational and social impairment with reduced reliability.

2. For the period from August 26, 2013, to September 10, 2013, PTSD was manifested by a hospitalization where the Veteran displayed suicidal and bizarre behavior, which was productive of total social and occupational impairment.

3. For the period since September 10, 2013, PTSD is manifested by depression, panic attacks, and anxiety, which is productive of occupational and social impairment with reduced reliability; it is not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

4. PTSD (the Veteran's sole service-connected disability) does not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. For the period from September 5, 2008, the criteria for a disability rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

2. For the period from August 26, 2013, to September 10, 2013, the criteria for a disability rating of 100 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

3. For the period since September 10, 2013, the criteria for a disability rating of 50 percent, but no more, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

4. The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). There has been no allegation of such error in this case.

In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter dated October 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A.  § 5103 (2013).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Board notes that records from the Social Security Administration (SSA) have been sought.  However, SSA responded to a request by stating that it had no medical record relating to the Veteran.  The Veteran's attorney likewise responded that SSA records do not exist.  See January 2010 Letter of Veteran's Attorney.  The Veteran also explained that outstanding penal records have been destroyed.  See July 2014 Statement of Veteran's Attorney.  Thus, it would be futile to remand this matter to seek any potential SSA or penal records.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded two VA examinations for his PTSD.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381  (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purposes of the evaluating the Veteran's bilateral hearing loss, as both involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

It has been argued that both VA examiners failed to address depression as a component of the Veteran's PTSD.  See Board Hearing Transcript at pg. 4.  However, both the April 2012 and January 2014 VA examiners discussed that the Veteran suffers from depression.  Given those discussions, the Board is unable to conclude that either examination is inadequate as both appear to fully address the relevant symptomatology relating to the disability on appeal.  See generally Barr, 21 Vet. App. at 311.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence. The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Increased Rating

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's service-connected disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD.

Under this diagnostic code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the DSM-IV.  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

1. Factual Background

A January 2008 VA treatment record notes that the Veteran complained of sleep disturbance, intrusive thoughts of combat, anger control problems, hypervigilance, and social withdraw.  PTSD was diagnosed.

In April 2008, a possible opiate overdose was noted.  The Veteran arrived at the Indianapolis VA Medical Center (VAMC) with diminished responsiveness.  He had variable agitation and persisting confusion.  He reported living with his friends, who manage his medication.  The Veteran consistently denied that he was attempting suicide.  He also denied hallucinations.  The Veteran appeared confused.  The treating psychiatrist stated that the Veteran was suffering from delirium.  The psychiatrist explained that the Veteran may have been abusing opiates.

A discharge note, also dated April 2008, reveals that his roommate found the Veteran lying in his room and convulsing.  The Veteran's roommate stated that he holds the Veteran's medications because the Veteran has a history of abusing his medications.  The Veteran was discharged.

A September 2009 VA treatment record notes a GAF of 65.  It was noted that the Veteran was caring for four small children.  Suicidal and homicidal ideations were denied.  The Veteran explained that panic attacks were improving.  The Veteran was described as slightly anxious.  Judgment and insight were fair and speech was normal rate and volume.

A May 2011 VA psychiatry medication management note recorded a GAF of 66.  The Veteran reported taking his dogs on walks.  The Veteran was cooperative and well-dressed.  Hygiene was good and affect was appropriate.  Speech was normal.  Processing was logical and sequential.  There was no evidence of suicidal or homicidal ideations.  Judgment was good and insight was fair.

A November 2011 VA treatment record notes that the Veteran was feeling more anxious around the holidays.  It was again stated that there were four small children living with the Veteran.  He relayed that he was getting more exercise and sleeping better.  Suicidal and homicidal ideations were denied.  The Veteran was neatly groomed.  Speech was normal.  Judgment and insight were normal and mood was good.  A GAF score of 65 was recorded. 

A May 2011 VA treatment record recorded a GAF of 66.  The Veteran reported heightened anxiety.  No depression was noted.  Affect was appropriate and full range.  Mood was nervous.  No suicidal or homicidal ideations were noted.  Judgment was good and insight was fair.  

The Veteran was afforded a VA examination in April 2012.  A GAF score of 65 was recorded.  The examiner explained that the Veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of inability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran did not report occupational impairment due to PTSD.  

The Veteran reported being married in 1975 and having one daughter.  He attributed his divorce to drinking and his ex-wife believing that she was better off with her parents.  The Veteran expressed interest in finding a mate, but stated that he is shy.  He lives with his friend and his friend's wife and socializes with his friend's friends.  He reported attending barbeques and he eats out at least once a week.  He reported speaking to his daughter at least once per month.  He stated that he has sisters, but only calls them once every six months.  He also explained that his sisters do not call the Veteran.  

The Veteran explained that he walks five miles each day and watches television.  He attends several classes at VA and also attends church.  He stated that the day prior to the examination he attended a barbeque and mingled with several people, but also spent time in his room watching television.  He described himself as a loner.

The Veteran reported last working about ten years ago.  He stated that he was fired from several jobs and was drinking regularly.  "He stated he has [not] worked in the past 10 years due to 'my body just can't take it' due to a torn rotator cuff, knee problems and arthritis in his neck and lower back."  The Veteran completed two years of college education.  

The examiner noted that the Veteran was homeless in the past and has suffered with addiction problems.

The Veteran reported depression, but that he felt pretty good about himself.  He said that he has good days and bad days.  He noted that he has good energy and his self-esteem is good.  He denied suicidal ideations.

He also noted anxiety and nervousness at times.  The Veteran also stated the he likes to stay away from people.  He had panic attacks in the past, but none around the examination.  He reported good sleep and that he awakens to use the bathroom and is rested after six to seven hours of sleep.  He also stated that he is always on guard and does not like crowds.  He reported checking the doors and windows to feel safe.

A mental status examination revealed appropriate appearance and no signs of psychomotor agitation or slowing.  Speech was appropriate and eye contact was good.  The Veteran was friendly and cooperative to the examiner.  Affect was neutral to appropriate.  Anxiety and depression were noted.  Thought processes were logical and coherent.  Thought content was appropriate to the questions asked.  No delusions, hallucinations, obsessions, or compulsions were noted.  The Veteran reported taking sleep medications.  Attention and concentration were normal.  The Veteran was oriented in all spheres.  Memory was unimpaired.  Intelligence was average.  Hygiene and grooming were excellent.  The Veteran stated that he has never started any fights.  There were no suicidal or homicidal ideations.  Judgment and insight were unimpaired. 

The Veteran explained that he was incarcerated for five years for manslaughter, when he stabbed his brother-in-law.

The examiner noted the Veteran's symptoms as depressed mood, anxiety, and difficulty in establishing effective work and social relationships.  

A May 2012 VA psychiatric medication management note specified that the Veteran was experiencing more anxiety at home.  The Veteran complained of increased irritability and anxiousness.  There were no suicidal or homicidal ideations.  The Veteran presented with good hygiene and he was relaxed.  The Veteran's judgment was described as better.  He was irritable and anxious at times.  

In May 2012, the Veteran authored a letter detailing his PTSD symptoms.  The Veteran asserted that he is unable to work due to a fear of being in close proximity of other people.  He explained that he has traumatic flashbacks daily.  He stated that if he has a nightmare, he will go two to three days without sleeping to avoid a reoccurrence of the nightmare.  He explained that he has no social life at all.  The Veteran stated that he lacks the ability to love.  He stated that he thinks about dying every day.  The Veteran stated that he experiences hypervigilance and is often on guard.  He further described his fear of loud noise, because it reminds him of Vietnam.  He stated that he feels anxious oftentimes.  He listed the following symptoms:  suspiciousness, near continuous panic or depression, mild memory loss, memory loss for names of close relatives, flattened affect, impaired judgment, disturbances of motivation and mood, inability to establish and maintain relationships.

An April 2013 VA psychiatric medication management note recorded a GAF of 64.  He reported living with his roommates, but has good and bad days.  He feared that he was susceptible to an alcohol relapse.  Insight was fair, as was judgment.  There were no suicidal or homicidal ideations.  

A September 2013 VA psychiatric discharge note recorded a GAF of 35 at admission and 58 at discharge.  The Veteran reported that he was suicidal.  The Veteran reported being kicked out of his roommate's house, due to the Veteran's "bizarre behaviors."  The Veteran was casually dressed and hygiene was appropriate.  His affect was irritable and congruent.  Thought process was tangential and loose.  Insight was poor.  Judgment was impaired and impulsive.  Attitude was irritable and reductively cooperative with redirection.  

The Veteran received psychiatric care from VA in November 2013 (Virtual VA).  A GAF score of 60 was recorded.  The Veteran reported increased anxiousness.  He also reported nightmares three to four times per month.  He explained that he has more anxiety when his day lacks structure.  The Veteran was described as cooperative.  His affect was full range and mood was anxious.  He revealed no suicidal or homicidal ideation, plan or intent.  Judgment was improved and insight was poor to fair.

A November 2013 VA discharge summary (Virtual VA) indicates a GAF score of 69.  Alcohol dependence was noted.

A November 2013 VA psychiatry medication management note recoded a GAF of 60.  The Veteran reported anxiousness.  He also explained that he has nightmares three to four times per month, usually of his experiences in Vietnam.  He also stated that anxiety is triggered by helicopter noise and other loud noises.  He reported increased anxiety when his day has less structure.  Insight was poor to fair.  The Veteran denied suicidal and homicidal ideations.  

The Veteran was afforded a VA examination in January 2014.  There, the examiner explained that the Veteran experiences occupational and social impairment with reduced reliability and productivity.  The Veteran reported continuing to live with his friend and wife for the past 12 years.  He reported that he was married once, several years ago, and that he has one daughter that he speaks to occasionally.  He also remains in regular contact with his four sisters.  

The Veteran explained that a typical day consists of spending the day alone in his room watching television.  He also reported that he and his roommate have gotten into fights before and his roommate has asked him to leave before.

He reported being unemployed since 1995.  He stated "I had to stop working then because of my non-service connected pension, they were taking money out of my check because I was working."  He worked for a ham company as a temporary employee.  He also worked as a forklift operator and he also worked in construction and painting a long time ago.  The longest he held a job was four years.  He reported that the primary impediments to working were a shoulder and knee disability.

The Veteran explained that he has abstained from alcohol for the past ten years, but the examiner noted that a review of the Veteran's medical records showed problems with prescription drug abuse.

The examiner explained that the Veteran's symptoms are: depressed mood, anxiety, suspiciousness, and difficulty in establishing and maintaining effective work and social relationships.

A mental status examination revealed that the Veteran's appearance, psychomotor skills, speech, and thought processes were within normal limits.  Eye contact was good and the Veteran's attitude towards the examiner was cooperative.  Mood was euthymic and thought content was normal.  The Veteran denied delusions and hallucinations.  He was oriented in all spheres.  He explained that he will sometimes go a few days without bathing or brushing his teeth.  The Veteran denied episodes of violence, impulsivity, and inappropriate behavior.  The examiner explained that the Veteran appears to understand the outcome of his behavior. 

The Veteran stated that he is often depressed.  He reported being unmotivated and explained that it hard to having loving feelings for his sisters and he has not been in a relationship for years.  He reported no difficulty with appetite.  He has difficulty sleeping.  He usually sleeps for six hours per night with the use of Trazodone.  Little noises will awaken the Veteran.  He explained that he is usually not tired and specified that his sleep problems are impacted by his lack of activity during the waking hours, chronic pain, a lack of strict schedule, and a decreased need for sleep.  He reported no nightmares or intrusive thoughts as impediments to sleep.  He reported no energy.

He stated that he lacks an ability to focus at times.  He may forget to take his medications.  He also stated that he does experience anxiety in the form of worrying.  

He reported no suicidal or homicidal ideations.  The examiner reported a past hospitalization in August, but there was no clear suicidal ideation associated with that hospitalization.  He does get angry at times.  He reported stabbing his brother-in-law.  He reported getting angry with his roommate.  He explained that he is depressed a lot and unmotivated.  He said that it is hard for him to love his sisters.

He stated he has no energy.  He also stated that he has trouble concentration.  Further, he explained that he worries a lot.  The Veteran also stated that he can get really angry, and will get into arguments with his roommate.

The Veteran reported last working a formal job in 1995.  He stated that he stopped working because money was withheld from his nonservice-connected pension when he received a paycheck.  It was noted that his medical problems also prevented the Veteran from working. The examiner explained that "[t]here is no indication that his service-connected PTSD per se is at the present time rendering him incapable of securing or maintaining gainful employment."  The examiner noted the Veteran's lack of work experience or even attempts to obtain employment over the past 19 years and discussed that it is difficult to establish the impact of those factors on his unemployability.  Finally, the examiner explained that PTSD does play some role in impairing his current functioning, but other disabilities play an equally substantial role in his impairment.

At his July 2014 Board hearing, the Veteran reported that he has trouble socializing and has constant depression.  He also explained that he feels numb often and feels lonely.  The Veteran also noted that he experiences nightmares or dreams about Vietnam once or twice per month, which impairs his sleep.

He reported having no friends.  He further testified that he is often nervous and anxious.  He stated that it was hard for him to concentrate when he worked, so he missed a lot of time.  He stated that he could not hold a steady job.  He explained that he worked in mostly labor-related jobs and last worked around 2000.  He testified that substance abuse problems also contributed to his occupational difficulties.  

The Veteran explained that he accidentally overdosed in 2008 on morphine and in 2013 he suffered a Xanax withdrawal.  He also testified that he normally avoids socializing with people.  He may see people at parties, but he will just say hello and not engage in conversation.  He also reported nervousness around large crowds.  At stores, he will get what he needs and leave immediately thereafter.  He also reported depression and a lack of motivation.  He spends most of his day watching television.

He explained that he stabbed his brother-in-law and spent five years in prison as a result.  He stated that he gets angry, but he manages to keep it under control as to not physically hurt anyone.

The Veteran stated that he believes that his PTSD prevents him from working.  He stated that he would miss time from work and not be able to concentrate.  He also stated that he is nervous around others.  He reported last working around 2000 in a labor position.  

The Veteran submitted a private psychological evaluation dated July 2014, from Dr. J.M., a psychologist.  Dr. J.M. concluded that the Veteran's PTSD causes the Veteran to be unemployable and that has been the case since 2008.  Dr. J.M. provided a review of some of the medical evidence discussed above.  He also interviewed the Veteran.

The Veteran explained that he was still living with his roommate and his roommate's wife, but his roommate is verbally abusive.  He stated that he watches a lot of television, does dishes, vacuums, and takes care of household chores.  He explained that he does socialize at all and is left alone when his roommate and his roommate's wife ride motorcycles.  He prefers to be left alone.

He states that he cannot work because of physical and mental impairments.  He states that he is unable to stand and mentally he is constantly depressed.  He reported no friends.  He reported that he is suicidal.  The Veteran also reported numbness, and states that some days he wishes he was dead.

Dr. J.M. described the Veteran's memory as fair.  The Veteran reported no girlfriend and denied consuming alcohol in the past ten years. The Veteran explained that he is suicidal, lonely and often depressed.  He stated that he does not socialize.

The Veteran reported remembering events in Vietnam when he hears a helicopter, smells diesel fuel, watches war movies, or hears a song from that time period.  He stated that this causes extreme distress for a short period of time.

He reported having bad nightmares, which inhibit his ability to sleep.  He states that his roommates have told him that he screams in his sleep.  He noted avoiding talking about his time in Vietnam.  The Veteran also explained that he avoids conversing or socializing with others.  He stated that he does not enjoy the company of others.

He stated that he often has rage.  He also stated that he is often on guard.  The Veteran explained that he did not begin drinking heavily until about six months after his time in Vietnam.

Dr. J.M. stated that he would assign a GAF of 51.  Dr. J.M. also explained that the Veteran experiences very severe limitations of occupational and social functioning because of his PTSD.  Dr. J.M. listed the Veteran's symptoms as: persistent re-experiencing of symptoms; profound avoidance and numbing; nearly constant depression and suicidal ideation; impaired impulse control; and an inability to adapt to stressful settings.  Dr. J.M. concluded that the Veteran is not able to secure or maintain gainful employment due to his PTSD and has not been able to do so since 2008.

A July 2014 VA psychiatric medicine management note explains that the Veteran reported being a "nervous wreck."  He noted that his roommate's daughters were around and that prevented the Veteran from having alone time.  He reported no nightmares in recent months, but anxiety was still present.  

2. Analysis-Period from September 5, 2008

The Board concludes that a disability rating in excess of 30 percent is not warranted for the period from September 5, 2008, as the Veteran's symptomatology most closely approximates the criteria for a 30 percent rating during this time.  

The symptoms reported during this period do not reflect that the Veteran experiences occupational and social impairment with reduced reliability and productivity.  There is absolutely no evidence of circumstantial, circumlocutory, or stereotyped speech.  Likewise, there is no evidence that the Veteran experienced panic attacks more than once per week throughout this period.  There is also no evidence that the Veteran's PTSD causes impaired judgment.  To that end, the Veteran has consistently denied suicidal and homicidal ideations throughout this period.  Even during a hospitalization in 2008 for a possible medication overdose, the Veteran flatly denied that he was attempting to commit suicide.  Indeed, the Veteran described that incident as "accidental." September 2013 VA Treatment Record.  The Veteran has experienced some nightmares for a portion of this period.   However, those appear to be sporadic as they were not consistently reported during this period and the Veteran described nightmares as only occurring a few times per month.

The Board acknowledges the Veteran's May 2012 letter, in which the Veteran stated that he had most of the symptoms listed for a 50 percent rating under Diagnostic Code 9411.  Despite his report of these symptoms, the evidence does not reflect that those symptoms are productive of occupational and social impairment with reduced reliability.  Indeed, the April 2012 VA examiner explained that the Veteran reported that he does not experience occupational impairment due to his PTSD. Likewise, the April 2012 VA examiner determined that the Veteran's symptomatology during this period was "mild or transient" and his symptoms only caused social and occupational impairment during periods of significant stress.

Furthermore, GAF scores from this period, on the whole, reflect only mild symptomatology.  Under the DSM-IV, GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See DSM-IV at 46-47.  Indeed, save a few instances, the Veteran's recorded GAF scores during this period have consistently fallen in the range from 61 to 70, reflecting only mild symptomatology.  

In summary, the Board finds that a rating in excess of 30 percent for the period from September 5, 2008, is not warranted.  While the Veteran experiences some depression, anxiety and anger as a result of his PTSD, those symptoms do not cause occupational and social impairment with reduced reliability and productivity.  The Veteran retains many familial relations (his sisters and daughter) and he also maintains some semblance of a relationship with his longtime roommates.  The Veteran has constantly denied that he experiences suicidal or homicidal thoughts.  Likewise, when directly asked, the Veteran denied that his PTSD caused any occupational impairment.  Given that the April 2012 objectively described the Veteran's PTSD symptoms as mild and GAF scores reported during this period also largely reflect mild symptomatology, the Board must conclude that a rating in excess of 30 percent for this period is not appropriate.

As the evidence is against the Veteran's claim for an increased rating for the period from September 5, 2008, the benefit-of-the-doubt doctrine is not for application in this case and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

3. Analysis-Period from August 26, 2013, to September 10, 2013

The Board concludes that a disability rating of 100 percent is warranted for the period from August 26, 2013, to September 10, 2013.  The Veteran underwent a hospitalization during this time.  The records from that hospitalization show that the Veteran experienced total social and occupational impairment during this time.  Indeed, the Veteran was assigned a GAF of 35 at admission, which indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  Further, the Veteran displayed bizarre behavior in addition to loose and tangential thought processes.  Given the Veteran's GAF score at admission, coupled with his bizarre behavior and loose and tangential thought processes during this hospitalization (which lasted from August 26, 2013, to September 10, 2013), the Board concludes that the Veteran's PTSD was productive of total social and occupational impairment during this period.  Thus, a 100 percent rating is warranted from August 26, 2013, to September 10, 2013.

4. Analysis-Period since September 10, 2013

The Board concludes that a disability rating of 50 percent is appropriate for the period since September 10, 2013, as the Veteran's symptomatology most closely approximates the criteria for a 50 percent rating during this time.  The symptoms reported during this period do not reflect that the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

There is no evidence that the Veteran performs obsessional rituals which interfere with routine activities.  Nor is there any evidence whatsoever that the Veteran's speech is intermittently illogical, obscure, or irrelevant.  Indeed, it appears that he was able to communicate clearly at all of his medical appointments.  Likewise, while there is some evidence that the Veteran will go a few days without showering or brushing his teeth, see January 2014 VA Examination Report, appearance and hygiene are generally noted as appropriate during this period.  Further, there is some evidence of suicidal ideations, but it does not appear that the Veteran has experienced suicidal ideations constantly throughout this period.  Indeed, the Veteran denied suicidal ideations to the January 2014 VA examiner, while he told Dr. J.M. that he does experience suicidal ideations.   The Veteran also noted that he does experience nightmares, which make it difficult for him to sleep.  See July 2014 Board Hearing Transcript; Report of Dr. J.M.  However, the Veteran only noted that these nightmares occur about once or twice per month.  See id.  Indeed, while receiving treatment from VA in July 2014, the Veteran reported that he had not experienced nightmares in months.  

While the Veteran does experience some difficulty in establishing effective relationships with others, he is not unable to do so.  While somewhat rocky, he maintains relationships with his roommate, his roommate's wife, his daughter, and his sisters.  Indeed, at his January 2014 VA examination, the Veteran explained that he has remained in regular contact with his four sisters who live in Michigan.  At that time the Veteran also made clear that he also maintains some contact with his daughter.  While the Veteran has noted that he prefers to be alone, he does continue to maintain effective relationships with at least his family.  

The Veteran does experience depression, anxiety, and anger.  He has constantly reported that he prefers to be alone, during this period.  It, however, does not appear that the Veteran's depression, anxiety and anger affect the Veteran's ability to function independently.  Indeed, there is no evidence that the Veteran's symptoms inhibit his ability to function independently.  To that end, the Veteran has expressed a desire to move away from his roommates, in an effort to gain further independence.  There is simply no evidence that the Veteran requires assistance in functioning.

Dr. J.M. stated that he would assign a GAF of 51 for the Veteran.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See DSM-IV.  This score appears reflective of the Veteran's condition.  Furthermore, the Veteran was assigned GAF scores of 69 and 60 during this period.  See November 2013 VA Treatment Records.  However, a 70 percent rating for PTSD requires occupational and social impairment in most areas, while a 50 percent rating is appropriate where there is occupational and social impairment with reduced reliability.  As discussed above, the Veteran's symptomatology, coupled with the recorded GAF scores of 51, 60, and 69, which denotes only moderate psychiatric symptoms, is further evidence that a rating for PTSD in excess of 50 percent for the period since September 10, 2013, is not appropriate.  On the whole, the evidence reflects that a rating in excess of 50 percent is not met for this period.

In summary, during this period, the evidence of record does not reflect occupational and social impairment with deficiencies in most areas. The Veteran retains familial ties, as reflected by frequent contact with his sisters and his occasional contact with his daughter.  Judgment does not appear impaired, as the Veteran has consistently denied homicidal and suicidal thoughts, save a few isolated incidents.  Instead, the Veteran's service-connected disability is marked by depression and anxiety. Moreover, depression and anxiety do not appear to impact the Veteran's ability to function independently.  He continues to maintain contact with members of his family and even has some contact with his roommates. The requirements for an increased rating for this period have not been shown.

As the evidence is against the Veteran's claim for an increased rating for the period since September 10, 2013, the benefit-of-the-doubt doctrine is not for application in this case and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.

5. Additional Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

B. TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

In the instant case, the Veteran does not meet the threshold rating criteria for the assignment of TDIU under 38 C.F.R. § 4.16(a), as his only service-connected disability, PTSD, is rated as 50 percent disabling.  See 38 C.F.R. § 4.25. 

Nevertheless, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled"). 

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has completed two years of postsecondary education.  See September 2008 Statement in Support of TDIU.  He asserted that his PTSD prevents him from securing or maintaining employment.  Id.  He stated that he last worked full time in 2002 and the most he ever earned per annum was $25,000 in 1972 as a dock worker.  Id.  He asserted that he has not attempted to obtain employment since 2002 and he earns disability retirement benefits.  Id.

The other evidence relating to the Veteran's employability is discussed above.

Particularly relevant here are the diverging opinions of Dr. J. M. and the January 2014 VA examiner.   Dr. J.M. concluded that the Veteran was unemployable as a result of his PTSD.  On the other hand, the January 2014 VA examiner opined that "[t]here is no indication that his service-connected PTSD per se is at the present time rendering him incapable of securing or maintaining gainful employment."

In deciding whether the Veteran's PTSD precludes him from securing or maintaining substantially gainful employment, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In this instance, the Board finds the report of the January 2014 VA examiner far more probative.  It is clear that the Veteran, on his own volition, ceased working in the early 2000s.  The Veteran has consistently reported such and also stated that he has not worked or sought employment since that time.  The Veteran first reported to the April 2012 VA examiner that he was fired from several jobs and substance abuse contributed to several terminations.  However, "[h]e stated he has [not] worked in the past 10 years due to 'my body just can't take it' due to a torn rotator cuff, knee problems and arthritis in his neck and lower back."  He likewise told the January 2014 VA examiner that "...he had physical problems related to knee and shoulder issue and these were the primary impediments to his continuing to work."  He also explained to the January 2014 VA examiner that he stopped working because funds were withheld from his nonservice-connected pension due to his employment.

Dr. J.M. took issue with the January 2014 VA examiner's opinion.  Indeed, Dr. J.M. flatly stated the January 2014 VA examiner "...could have (and perhaps should have) come right out and asked [the Veteran], whether [the Veteran's PTSD causes him to be unemployable]."  The Board does note that Dr. J.M., in passing, noted some physical limitations suffered by the Veteran.  It is not apparent that Dr. J.M. relied on the fact that the Veteran attested to not working because money would be withheld from his nonservice-connected pension if he were receiving a paycheck.  Moreover, while Dr. J.M. noted some physical ailments suffered by the Veteran, it is not clear that Dr. J.M. considered the fact that the Veteran has explicitly stated that he has not worked in the past ten years due to a host of physical problems with his back, neck, shoulder and knees.  See April 2012 VA Examination Report.  

The Board finds that the January 2014 VA examiner's opinion as to employability is deserving of more probative weight than that of Dr. J.M.  Indeed, Dr. J.M. apparently did not consider the fact that the Veteran stopped working to prevent funds from being withheld from his nonservice-connected pension, unlike the January 2014 VA examiner who elicited that information and certainly considered it in formulating his opinion.  Moreover, while Dr. J.M. briefly noted some physical limitations that impair the Veteran, it is not at all apparent that Dr. J.M. considered the fact that the Veteran has constantly asserted to two VA examiner that he cannot work due to problems with his knees, back, and shoulder, none of which are service connected.  It seems as if Dr. J.M. did not consider those statements at all in rendering an opinion as to the Veteran's employability.  Further, Dr. J.M.'s opinion as to the Veteran's employability is internally inconsistent with the other findings from his evaluation.  Specifically, Dr. J.M. noted a GAF score of 51.  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  See DSM-IV.  It is inconsistent that Dr. J.M. assigned the Veteran a GAF score which reflects only moderate occupational functioning but has also determined that PTSD renders the Veteran unemployable.  Given the significant inconsistency between Dr. J.M.'s assignment of a GAF score that merely reflects moderate occupational impairment and his assertion that the Veteran is unemployable due to his PTSD, the Board concludes that his opinion is of limited probative value as it is unclear how those two findings can be reconciled.

On the other hand, the January 2014 VA examiner explained that "[the Veteran] notes that his decision to stop working was based on a number of factors, including medical problems, not wanting to earn too much money as it would interfere with his disability payments, and a lack of marketable job skills."  Further, the examiner explained that "[t]here is no indication that his service-connected PTSD per se is at the present time rendering him incapable of securing or maintain gainful employment."  As the January 2014 VA examiner more fully considered the evidence of record, particularly the Veteran's own admissions that he cannot work due to physical limitations and that he stopped working to secure a full nonservice-connected pension, the Board considers that opinion more probative and more accurate as to whether it is the Veteran's PTSD or something else that renders him incapable of employment.  Likewise, the January 2014 VA examiner clearly considered any impact of PTSD, and expressly stated that there is no evidence that PTSD impacts employment.  Given the January 2014 VA examiner's more in-depth look at why the Veteran stopped working and why he has continued to not work, the Board considers that opinion as to employability more probative.

The Veteran also argues that his PTSD is prohibitive of securing or maintaining substantially gainful employment.  See Board Hearing Transcript; Various Statements of the Veteran.  However, the Veteran's assertions that his PTSD renders him unemployable are not credible.  The Veteran has explained to the VA examiners that he stopped working due in order to maintain his full nonservice-connected pension.  He likewise explained to the VA examiners that he has not worked since 2002 because of physical ailments other than PTSD.  Mere months after his January 2014 VA examiner, he has now asserted that he is unemployable due to his PTSD.  See Board Hearing Transcript.  The Veteran's inconsistency as to his reports of what causes him to be unemployable renders his assertions not credible and of no probative value.   

In summary, the evidence reveals that the Veteran stopped working on his own volition due to the fact that money would be taken from his nonservice-connected pension if he were to work.  The Veteran candidly explained to both VA examiners that he has not worked in that past decade because of host of physical problems not related to his PTSD.  The January 2014 VA examiner considered these admissions from the Veteran in concluding that his PTSD did not render him unemployable.  That opinion is entitled to more probative weight that the private opinion which did not appear to consider the Veteran's admissions that his physical ailments prevent him from working and that the Veteran stopped working over ten years ago because funds were being withheld from his nonservice-connected disability pension due to his employment.  Thus, the Board finds that a TDIU is not warranted.  

As the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application in this case and the claim of entitlement to a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.


ORDER

A disability rating in excess of 30 percent for the period from September 5, 2008, for PTSD is denied.

A disability rating of 100 percent for the period from August 26, 2013, to September 10, 2013, for PTSD is allowed, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating of 50 percent, but no more, for the period since September 10, 2013, for PTSD is allowed, subject to the laws and regulations governing the payment of monetary benefits.


Entitlement to a TDIU is denied.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


